Title: General Orders, 7 May 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge Thirsday May 7th 1778.
                        Parole Guilford—C. Signs Grantham Gates.
                        
                    
                    William Barber Esquire is appointed Aide de-Camp to Major General Lord Stirling, vice Major McWilliams who has resigned and is to be respected accordingly.
                    The Honorable Congress have been pleased by their resolution of the 3rd of February last to require all Officers as well civil as military, holding Commissions under them to take & subscribe the following Oath or Affirmation according to the Circumstances of the Parties.
                    “I  do acknowledge The United States of America to be Free, Independent and Sovereign States and declare that the People thereof owe no Allegiance or Obedience to George the Third King of Great-Britain and I renounce refuse and abjure any Allegiance or Obedience to him, and I do swear (or affirm) that I will to the utmost of my Power support, maintain & defend the said United States against the said King George the third, his heirs and Successors & his and their Abettors, Assistants and Adherents and will serve the said United States in the Office of  which I now hold with Fidelity according to the best of my skill and understanding. Sworn before me at  this day of  A.D.[”]
                    In order to accomplish this very interesting & essential work as early as possible the following Officers are to administer the Oath and grant Certificates to the Officers of the divisions, Brigade or Corps set against their names including the Staff—Major General Lord Stirling to the Officers of Late Conway’s Brigade—Major General Marquis De la Fayette to those of Woodford’s & Scott’s Brigades—Major General Baron De Kalb to those of Glover’s and Larned’s Brigades—General McIntosh to those of his own Brigade—Genl Maxwell to those of his own Brigade—Brigadier General Knox to those of the Artillery in Camp and Officers of Military Stores—General Poor to those of his own Brigade—General Varnum to those of his own and Genl Huntington’s Brigade—Brigadier General Paterson to those of his own Brigade— Brigadier General Wayne to those of the 1st and second Pennsylvania Brigades—General Muhlenberg to those of his own & Weedon’s Brigade—Printed Copies of the Oath will be immediately lodged in the hands of the Major & Brigadiers General to facilitate the business.
                    The Generals administring the Oath are to take Duplicates of the same and to grant Certificates when it was made—In the begining of the Oath the Name Rank & Corps of the Party making it are to be inserted—The Duplicate of the Oath & Certificate is to be returned to Head Quarters by the Generals, who will also keep those respecting the Officers of each Regiment by themselves that an Arrangement of the whole may be made out with greater ease & Accuracy.
                    Major General Greene is to administer the same Oath and to grant the like Certificates to the Officers in his department.
                    The Commissaries of Provisions both Issuing and Purchacing and to the Commissary of Forage and his Deputies; besides which he is to administer to the said officers the following Oath and to grant duplicate Certificates.
                    I  do swear (or affirm) that I will faithfully truly and impartially execute the Office of  to which I am appointed and render a true Account when thereunto required of all publick Monies by me received or expended and of all stores or other effects to me intrusted which belong to The United States and will in all respects discharge the Trust reposed in me with Justice and Integrity according to the best of my Skill and understanding.
                    The Commander in Chief in a season of General Joy takes occasion to proclaim Pardon & Releasement to all Prisoners whatever now in Confinement whether in the Provost or any other place—this he is induced to do from a desire that the Influence of our prosperity may be as extensive as possible and from an unwillingness that even those who merit Punishment rather than favor, should be excluded from the benefit of an Event so interesting to mankind as that which has lately happened in the Affairs of America—He hopes the Indulgence will not be abused but will excite Gratitude in all those who are objects of it, and produce a Change of Conduct & an Abhorrence of every Practice inconsistent with the duty they owe to their Country.
                    The Commander in Chief takes particular Pleasure in acquainting the Army that their Conduct yesterday afforded him the highest Satisfaction; The Exactness and order with which their Movements were performed is a pleasing Evidence of the Progress they are making in military Improvement, and an earnest of the pleasing Perfection to which they will shortly arrive, with a Continuance of that laudable Zeal and Emulation which so happily prevails; The General at the same time presents his thanks to Baron Steuben and the Gentlemen under  him for the indefatigable Exertions in the duties of their Office, the good effects of which are already so apparent, and for the Care, Activity and Propriety manifested in conducting the business of yesterday.
                